Citation Nr: 1600697	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  12-14 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for right lower extremity neuropathy.

2.  Entitlement to a disability rating in excess of 10 percent for left lower extremity neuropathy.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1993 to November 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction of this matter is with the RO in Detroit, Michigan.  

In September 2015, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  Throughout the appeal prior to September 15, 2015, the Veteran's right lower extremity neuropathy is shown to have been productive of a disability picture more nearly approximating a moderate level.

2.  Resolving all reasonable doubt in the Veteran's favor, his right lower extremity neuropathy most closely approximates severe paralysis of the external popliteal nerve.

3.  Throughout the appeal, the Veteran's left lower extremity neuropathy is shown to have been productive of a disability picture more nearly approximating a moderate level.


CONCLUSIONS OF LAW

1.  Throughout the appeal prior to September 15, 2015, the criteria for a 20 percent disability rating for right lower extremity neuropathy have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107; 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8521.

2.  Effective September 15, 2015, the criteria for a 30 percent disability rating for right lower extremity neuropathy have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107; 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8521

3.  The criteria for a 20 percent disability rating for left lower extremity neuropathy have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107; 38 C.F.R. § 4.124a, DC 8521.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran indicated at his September 2015 Board hearing that the grant of a 20 percent disability rating for right and left lower extremity neuropathy would satisfy his appeal as to these issues, and the Board herein grants.  In light of the fully favorable determination in this case, no discussion of compliance with VA's duty notify and assist is necessary.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The disability ratings are based primarily upon the average impairment in earning capacity resulting from a service-connected disability, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  38 C.F.R. § 4.15 (2015).  Where there is a question as to which of two disability ratings shall be applied, the higher disability rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2015).  Otherwise, the lower rating will be assigned.  Id.  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2015).  

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, consideration also must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pursuant to Diagnostic Code 8521, a 10 percent disability is warranted for mild incomplete paralysis of the external popliteal nerve; 20 percent disability rating is warranted for moderate incomplete paralysis of the external popliteal nerve; a 30 percent disability rating is warranted for severe incomplete paralysis of the external popliteal nerve; and a 40 percent disability rating is warranted for complete paralysis of the external popliteal nerve, manifested by symptoms of foot drop and slight droop of the first phalanges of all toes, an inability to dorsiflex the foot, loss of extension (dorsal flexion) of the proximal phalanges of the toes, loss of abduction of the foot, weakened abduction of the foot, and anesthesia covering the entire dorsum of the foot and toes.  38 C.F.R. § 4.124a, Diagnostic Code 8521.

Words such as "mild," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2015).  Additionally, the term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a , Note at Diseases of the Peripheral Nerves.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, the ratings combine with application of the bilateral factor.  Id.

A review of the record reveals that throughout the appeal, the Veteran's service-connected bilateral lower extremity peripheral neuropathy has been manifested by pain, hypersensitivity, and foot numbness.  A March 2009 VA treatment record characterized the Veteran's bilateral lower extremity neuropathy as moderate.  The Veteran reported to the November 2011 VA examiner that "he can't always feel his foot.  His wife tells him he is dragging his feet."  See November 2011 VA Examination Report.  He denied swelling, heat, redness, stiffness, and weakness.  An October 2013 VA treatment record documents the Veteran's complaint of bilateral foot pain with numbness to the knees that results in loss of position sense that interferes with his ability to walk.  

At the September 15, 2015, hearing, the Veteran and his wife offered competent and credible testimony reflecting that his peripheral neuropathy of the right lower extremity is more severely disabling and that the Veteran often has to drag his right foot.  

Based on the foregoing, the Board finds that throughout the appeal, the Veteran's symptoms more nearly approximate moderate incomplete paralysis of the external popliteal nerve of the left lower extremity, and, prior to September 15, 2015, moderate incomplete paralysis of the external popliteal nerve of the left lower extremity.  See 38 C.F.R. § 4.7 (2015).  Thus, a disability rating of 20 percent is warranted.  See 38 C.F.R. § 4.124a, Diagnostic Code 8521.  Because the Board finds the testimony of the Veteran and his wife both competent and credible as to his increased right lower extremity pathology, and resolving all reasonable doubt in his favor, concludes that the right lower extremity impairment most closely approximates the criteria for severe paralysis of the external popliteal nerve, warranting a 30 percent rating under Diagnostic Code 8521 effective that date.

As noted above, the Veteran indicated in his September 2015 Board testimony that the grant of a 20 percent disability rating for right and left lower extremity neuropathy would satisfy his appeal.  Consequently, there is no need to discuss whether the Veteran's bilateral lower extremity neuropathy warrants a rating in excess of 20 percent.

Additionally, as the Veteran reported during his September 2015 hearing that he was working, consideration of the Veteran's entitlement to a total disability rating is not warranted under Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Subject to the law and regulations governing payment of monetary benefits, throughout the appeal prior to September 15, 2015, a 20 percent disability rating for right lower extremity neuropathy is granted. 

Subject to the law and regulations governing payment of monetary benefits, effective September 15, 2015, a 30 percent disability rating for right lower extremity neuropathy is granted.

Subject to the law and regulations governing payment of monetary benefits, throughout the appeal, a 20 percent disability rating, but no higher, for left lower extremity neuropathy is granted. 




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


